Citation Nr: 0819841	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-35 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a neck disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Chicago, Illinois, (hereinafter RO).  
The case was remanded for additional development in June 
2007, and this case is now ready for appellate review.  


FINDINGS OF FACT

1.  There is medical evidence finding that a right shoulder 
disorder is at least as likely as not related to service.  

2.  There is no competent evidence linking a current neck 
disability to service.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
right shoulder disability was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.101, 3.303, 3.307, 3.309 (2007). 

2.  A neck disability was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in June 2007, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although this letter was not sent until after the initial 
adjudication of the claims, it was followed by readjudication 
and the issuance of supplemental statement of the case in 
December 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
actions of the RO have served to provide the veteran with 
actual notice of the information needed to prevail in his 
claims, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran's original claims file was lost, and exhaustive 
efforts have been undertaken to retrieve any missing records, 
to include the service medical records.  See March 15, 2007, 
VA Memorandum.  Unfortunately, the missing service medical 
records have not been obtained.  When a veteran's service 
records are unavailable, VA's duty to assist, and duties to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule, are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The 
Board's analysis of the veteran's claims has been undertaken 
with this duty in mind. The case law does not, however, lower 
the legal standard for proving a claim for service 
connection.  Rather, this duty increases the Board's 
obligation to evaluate and discuss all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

The information and evidence that has been associated with 
the claims file includes VA and private treatment records, VA 
examination reports and the veteran's own statements.  Thus, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
  
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran contends that he sustained an injury to his neck 
and shoulder region lifting artillery shells at Fort Brag 
after returning from Vietnam.  As indicated, the service 
medical records are unavailable and the original claims file 
was lost.  Evidence that is of record includes an April 1996 
cervical myelogram that demonstrated right paracentral disc 
herniation at C5-C6 and small midline disc protrusions at C3-
C4, C4-C5, and C6-C7.  Additional post-service private and VA 
clinical records reflect treatment for shoulder and cervical 
pain, with a January 2000 private clinical report reflecting 
an impression of shoulder impingement syndrome, with the 
examiner stating that the veteran's shoulder pain was most 
likely caused by a rotator cuff tear of the shoulder joints.  
Also diagnosed was cervical radiculopathy which the examiner 
stated resulted in musculoskeletal cervical pain with 
bilateral radiation to the upper extremities.  

The claims file, to include the service medical records, was 
available at that time of an October 2001 examination by a VA 
physician, and the pertinent medical history recorded therein 
was as follows.  The veteran asserted that X-rays conducted 
at the time of the initial injury in service were negative, 
and that he was treated with Darvon and told to swim for 
exercise.  The veteran stated that he continued to have 
shoulder and neck pain after service, and that he went to a 
VA medical facility for treatment, where he was told he did 
not have a fracture. He was provided with physical therapy 
that did not produce relief.  The veteran indicated that he 
subsequently sought surgical relief, with three surgeries 
performed by VA from 1987 to 1990.  Two of these surgeries 
were said to have been acromioplasties.  Thereafter, the 
veteran continued to have neck and shoulder pain, and it was 
indicated he was told he had cervical disc disease after a VA 
myelogram and CT scan.  The veteran stated that he declined 
additional recommended surgery. 

The physical examination in October 2001 revealed a well 
healed 9 centimeter scar in the right shoulder.  Motion in 
the shoulder was full with the exception of adduction, which 
was limited by pain at 150 degrees.  There was no tenderness 
to palpation of the right shoulder and there was full 
strength.  The examination of the cervical spine revealed 
minor tenderness to palpation of the paravertebral spinal 
musculature, particularly over the inferior portion of the 
cervical spine.  Range of motion testing showed lateral 
bending and rotation to be limited to 20 degrees due to pain.  
The diagnosis following the examination was right shoulder 
strain and cervical strain, and the opinion following the 
examination as follows:  

I could find no documented neck injuries 
during military service.  His treatment 
for neck disease began in 1987 at Hines, 
16 years after leaving the military 
service in 1971.  Therefore, it is not at 
least as likely as not that his current 
neck condition is due to military 
service.  

The veteran was afforded a VA examination in September 2007 
to, as requested in the June 2007 Board remand, obtain an 
opinion as to whether the veteran has a current cervical 
spine or right shoulder disability as a result of service.  
The reports from this examination indicated the claims file 
was available for review; again, however, the service medical 
records were not available.  Following a review of the claims 
file and examination of the veteran, the diagnoses included a 
"degenerative condition" of the cervical spine, cervical 
radiculopathy on the right side of C5-C6, degenerative 
arthritis in the right acromioclavicular joint and a rotator 
cuff tear of the right shoulder.  The examiner opined, first 
with regard to whether a neck disability is the result of 
service, as follows: 

This veteran states that he had neck pain 
which he attributes to lifting artillery 
shells at the time of the shoulder 
evaluation at Fort Benning.  There is no 
history of significant cervical trauma 
e.g. MVA or significant fall.  Even if he 
had a chronic cervical sprain/strain at 
that time it would not account for the 
present condition of the cervical spine.  
Additionally at age 22 (veteran's age 
while at [F]ort Benning) a significant 
degenerative condition of the cervical 
spine is very unlikely.  This veteran's 
present condition can be attributed to 
[a] degenerative condition of the 
cervical spine consistent with patient's 
age/heredity.  Considering the above 
rationale it is at least as likely as not 
that this veteran's cervical spine 
condition was NOT caused by military 
service.  

With respect to the right shoulder, the opinion was as 
follows: 

The exact nature of the shoulder 
pathology when [the veteran] was 
evaluated at Fort Benning is unclear.  
This may represent a rotator cuff 
tendinitis.  Overtime such a condition 
may progress to tendinosis and eventually 
rotator cuff tear and AC joint arthritis.  
Furthermore, it is likely that he will 
develop a rotator cuff arthropathy at 
some point in the future.  Accordingly, 
it is at least as likely as not that this 
veteran's present condition of right AC 
joint arthritis and rotator cuff tear is 
a consequence of the in-service condition 
diagnosed/treated while at Fort Benning 
and service connection for this condition 
is warranted.  

Given the positive opinion above with respect to the 
relationship between a current right shoulder disability and 
service, and the lack of a negative medical opinion with 
respect to the question of the etiologic relationship between 
service and a current right shoulder disability (the October 
2001 VA opinion addressed the neck, and not the shoulder, and 
stated that a review of the service medical records did not 
reveal a neck injury, with no comment as to whether a 
shoulder injury was shown in service), the Board finds that 
the positive and negative evidence is in approximate balance.  
Unless the preponderance of the evidence is against the 
claim, it cannot be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, without finding error in the RO's 
action, the Board will exercise its discretion to find that 
the evidence is in relative equipoise and conclude that the 
claim for service connection for a right shoulder disability 
may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.304; Gilbert, supra.

With respect to a neck disability, the veteran can attest to 
factual matters of which he had first-hand knowledge, for 
example, experiencing pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions; therefore, 
his assertions linking a current neck disability to asserted 
in-service pathology do not represent competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The two 
medical opinions that address the question as to the etiology 
of the veteran's neck disability rendered in October 2001 and 
September 2007 found that there was no relationship between 
service and the veteran's neck disability.  As such, and 
because there is otherwise no competent medical evidence 
linking a neck disability to service, service connection for 
this condition must be denied.  Hickson, supra.  In reaching 
this conclusion, the Board acknowledges, as set forth above, 
that the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim for service 
connection for a neck disability, this doctrine is not for 
application with respect to this issue. See Gilbert, supra. 


ORDER

Service connection for a right shoulder disability is granted   

Service connection for a neck disability is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


